     Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 1 of 16



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION


RAYMOND JAMES TRUST, N.A., TRUSTEE
OF E.C. CARE TRUST, A LOUISIANA TRUST                           PLAINTIFF

v.                               CIVIL ACTION NO: 5:19-CV-103-DCB-MTP

NATCHEZ HOSPITAL COMPANY, LLC d/b/a
MERIT HEALTH NATCHEZ (NHC) formerly
d/b/a NATCHEZ REGIONAL MEDICAL
CENTER, formerly NATCHEZ COMMUNITY
HOSPITAL, L.L.C., MELISSA JONES, M.D.,
JENNIFER RUSS, M.D., DANITA WEARY, M.D.,
BONNIE VINES, R.N., LAURA USNIK, R.N.,
PATRICIA CALVIN, R.N., AND JOHN AND
JANE DOES A; B; C; D; and E                                   DEFENDANTS



                      ORDER AND MEMORANDUM OPINION

      This matter is before the Court on a Motion for Partial

Summary Judgment on Plaintiff’s Claims of Failure to Advocate

[ECF No. 132](the “Motion”) filed by Defendants Natchez Hospital

Company, LLC d/b/a Merit Health Natchez (NHC) formerly d/b/a

Natchez Regional Medical Center, formerly d/b/a Natchez

Community Hospital, L.L.C. (the “Hospital”), Bonnie Vines, R.N.,

Patricia Calvin, R.N., and Laura Usnik, R.N. (collectively, the

“Moving Defendants”).      Defendant Danita Weary, M.D. (“Dr.

Weary”) has not joined this Motion.        The Moving Defendants and


                                     1
   Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 2 of 16



Dr. Weary are referred to collectively herein as the

“Defendants”.    Also before the Court in connection with the

Motion is Plaintiff’s Motion to Strike August 9, 2021 Letter

Submitted by Defendant Danita Weary, M.D. [ECF No. 207].         The

Court having examined the Motion, the Motion to Strike, the

parties’ submissions, the record, and the applicable legal

authority, and being informed in the premises, finds as follows:

                              Background

     On October 15, 2019, Raymond James Trust, N.A., Trustee of

E. C. Care Trust, a Louisiana Trust (“Plaintiff”), filed this

action against Defendants.     [ECF No. 1].    Plaintiff alleges,

among other things, negligence, breaches of the standard of

care, and failure to supervise during and after delivery of the

infant, E.C.    Id.   According to the Complaint, Defendants’

inadequate care of E.C. caused the infant to suffer a grave

brain injury.    Id. ¶ 39.

     In the Motion, the Moving Defendants seek partial summary

judgment on Plaintiff’s claims that the Hospital’s nursing staff

breached the standard of care by failing to advocate for

different care and treatment in two instances: (i) the nurses

failed to suggest to Dr. Jones, the treating obstetrician, that
                                   2
    Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 3 of 16



she perform a Cesarean Section when the vacuum-assisted delivery

method failed twice; and (2) the nurses failed to advocate to

Dr. Weary for the treatment of E.C.’s seizures, such as by

giving phenobarbital, prior to her transportation to the

neonatal care unit at Rapides Regional Medical Center in

Alexandria, Louisiana.      [ECF No. 132-1 at 4]; [ECF No. 133 at 2-

3]; [ECF No. 156 at 2]. 1    The Moving Defendants argue that

Plaintiff’s advocacy claims fail because they “are not supported




1 Citing to the report of Katie Leon Guerrero, RN, RNC-OB, C-EFM,
Plaintiff’s nursing expert [ECF No. 132-1], the Moving
Defendants explain: “At issue here are Items 6 and 14 … .”
Items 6 and 14 in the Guerrero report provide:

          6. Failure to advocate for Lacie Cupit and her baby
     after two failed vacuum attempts and deteriorating fetal
     heart rate pattern

           ...

          14. Failure to advocate for treatment of Baby [E.C.’s]
     seizures in the hours before transport

[ECF No. 132-1 at 4].

The Court notes that, under Mississippi law, Nurse Guerrero can
offer opinions on breaches of the standard of care but not on
medical causation, which the Mississippi Supreme Court has held
to be outside the scope of nursing practice. Vaughn v. Miss.
Bapt. Med. Ctr., 20 So.3d 645, 652 (Miss. 2009) (“ We now
explicitly hold that nurses cannot testify as to medical
causation.”).
.

                                    3
   Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 4 of 16



by any evidence that such advocacy would have resulted in any

change in care and treatment” and because there is no evidence

that “such failure to advocate was the cause or proximate cause

of any injury … .”    Motion at 1-2.    Plaintiff counters that the

“evidence is overwhelming that these breaches in the standard of

care by Defendants proximately caused E.C.’s injury.”         [ECF No.

156 at 3].

                  Summary Judgment Standard

     Summary judgment is appropriate, pursuant to Rule 56 of the

Federal Rules of Civil Procedure, “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” FED. R. CIV.

P. 56(a).    An issue of material fact is genuine if a reasonable

jury could return a verdict for the non-movant.        Anderson v.

Liberty Lobby, 477 U.S. 242, 248 (1986).       “Factual disputes that

are irrelevant or unnecessary will not be counted.”         Id.   A

party cannot defeat a properly-supported summary judgment motion

by directing the Court to conclusory allegations or presenting

only a scintilla of evidence.     Lincoln v. Scott, 887 F.3d 190,

195 (5th Cir. 2018).



                                   4
   Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 5 of 16



     The evidence must be reviewed in a light most favorable to

the nonmoving party.    Vann v. City of Southaven, Miss., 884 F.3d

307, 309 (5th Cir. 2018); Sierra Club, Inc. v. Sandy Creek

Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010).         The

Court neither assesses credibility nor weighs evidence at the

summary-judgment stage.    Wells v. Minnesota Life Ins. Co., 885

F.3d 885, 889 (5th Cir. 2018).     Summary judgment must be

rendered when the nonmovant “fails to make a showing sufficient

to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of

proof at trial.”   Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).

                   Legal Analysis and Discussion

     Key to the Moving Defendant’s position is their contention

that Plaintiff has failed to prove that (i) Dr. Jones would have

performed a Cesarean section delivery if the nursing staff had

advocated for one; and (2) Dr. Weary would have administered

phenobarbital if Nurse Hollowell had advocated for it.         E.g.,

[ECF No. 133 at 9-10].    According to the Moving Defendants,

Plaintiff has not established causation, an essential element of

Plaintiff’s medical malpractice claim under Mississippi law.


                                   5
   Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 6 of 16



[ECF Nos. 133 & 173].    Plaintiff vigorously disagrees.       [ECF No.

156].

     The alleged act of medical malpractice occurred in

Mississippi, and the parties do not dispute that Mississippi law

applies to the resolution of the Motion.       Massey v. United

States, 565 F.App'x 326, 327–28 (5th Cir. 2014).        Under the

substantive law of Mississippi, a plaintiff must establish three

elements to prevail on a medical malpractice claim:

     (1) the existence of a duty by the defendant to
     conform to a specific standard of conduct for the
     protection of others against an unreasonable risk of
     injury;

     (2) a failure to conform to the required standard; and

     (3) an injury to the plaintiff proximately caused by
     the breach of such duty by the defendant.

Id.; Norman v. Anderson Reg’l Med. Ctr., 262 So.3d 520, 523

(Miss. 2019); Vaughn v. Miss. Baptist Med. Ctr., 20 So.3d 645,

650 (Miss. 2009); Hubbard v. Wansley, 954 So.2d 951, 956–57

(Miss. 2007).   A plaintiff may not “simply offer evidence that

because injuries arose after an act of negligence that act of

negligence is the cause in fact for those injuries.”         Patterson

v. Radioshack Corp., 268 F.App'x 298, 302 (5th Cir. 2008)

(citing Jackson v. Swinney, 244 Miss. 117, 140 So.2d 555, 556–57

(1962)).   Instead, Mississippi law requires a claimant in a
                                 6
   Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 7 of 16



medical malpractice suit to present expert testimony “to

identify and articulate the requisite standard that was not

complied with” and to “establish that the failure was the

proximate cause, or proximate contributing cause, of the alleged

injuries.”   Hubbard, 954 So.2d at 957 (quoting Barner v.

Gorman, 605 So.2d 805, 809 (Miss.1992)); accord Massey v. United

States, No. 5:11-CV-60, 2013 WL 4483439, at *2 (S.D. Miss. Aug.

19, 2013), aff'd, 565 F.App'x 326 (5th Cir. 2014).        The failure

to present expert testimony on any one of the three elements of

a medical malpractice suit is grounds for summary judgment in

the defendant's favor.    Massey, 565 F.App'x at 327–28; Est. of

Sanders v. United States, 736 F.3d 430, 436 (5th Cir. 2013).

     The Moving Defendants “[a]ssum[e] for purposes of this

motion that Nurse Guerrero’s opinions establish (1) the

requisite standard of care and (2) the nurses’ failure to

conform to that standard,” [ECF No. 133 at 6], and focus their

efforts instead on the third element of a medical malpractice

claim – proximate causation.     The Moving Defendants argue that,

in order to establish causation on a failure to advocate claim,

Mississippi cases require proof that, had the nursing staff

advocated for the patient, the physician would have followed a

different treatment option.     Id. at 9-12; Smith v. Hardy Wilson
                                   7
   Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 8 of 16



Mem’l Hosp., 300 So.3d 991, 998 (Miss. 2020) (affirming grant of

summary judgment for the defense where record contained no proof

that doctor “would have changed his mind when faced with

opposition from the nurses”); see also Miss. Baptist Health Sys.

Inc. v. Harris, 320 So.3d 484, 489 (Miss. 2021) (reversing

denial of summary judgment for lack of causation because “[n]o

proof was presented that Dr. Dawson would have changed his

mind.”).    Plaintiff counters with expert opinions and factual

evidence in the record that Plaintiff argues is sufficient to

establish that the nurses’ failure to advocate for a different

treatment more probably than not caused or contributed to E.C.’s

injuries.

     Because the briefs submitted to the Court present no

argument as to Plaintiff’s satisfaction of the first and second

elements of a medical malpractice claim under Mississippi law

(i.e., the existence of a duty by the defendant to conform to a

specific standard of conduct and the breach of that standard),

the Court will review in this Memorandum Opinion the record

evidence related to the third element – causation.        Under

Mississippi medical malpractice law, Plaintiff must present

expert testimony to establish that the nurses’ failure to

advocate for a different treatment was the proximate cause, or
                                8
   Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 9 of 16



proximate contributing cause, of E.C’s injuries.        See

Hubbard, 954 So.2d at 957.     In addition, the record must contain

factual evidence that supports the experts’ opinions.         Smith,

300 So.3d at 998-97 (“[A]n expert’s mere allegations without

detailed and precise facts will not prevent summary judgment.”)

(internal quotation marks omitted) (quoting Herrington v. River

Forest Prods., Inc., 733 So.2d 774, 779 (Miss. 1999) and Strantz

v. Pinion, 652 So.2d 738, 742 (Miss. 1995)).        In other words, is

there (i) expert testimony that establishes the nurses’ failure

to advocate to Dr. Jones and Dr. Weary for a different treatment

more probably than not caused or contributed to E.C.’s injuries,

and (ii) factual evidence in the record that supports any such

expert opinion?   The Court will address each failure to advocate

claim separately:

     1.   Failure to advocate as to Dr. Jones.       On the element of

causation, Plaintiff points to the expert opinions of Aaron

Caughey, M.D.   Of note are certain opinions in Dr. Caughey’s

Declaration:

     8) The failure of Nurses Usnik and Cavin to speak up
     and alert Dr. Jones of the need to expedite delivery
     after the second failed vacuum attempt was a breach in
     their duty to advocate for E.C. If Dr. Jones did not
     expedite delivery, the nursing staff should have gone
     up the Hospital’s chain of command to protect the
     safety of E.C. The nurses’ failure to speak up to Dr.
                                9
  Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 10 of 16



     Jones or to use the chain of command if Dr. Jones did
     not listen was a contributing cause by this delivery
     team of E.C.’s harm.

     . . .

     10) In this case it is evidenced in Dr. Jones’
     deposition that she had lost track of time after the
     second pop-off at 8:30. She could not answer why she
     waited 54 minutes and took no action to delivery the
     baby or make sure the fetal heart rate was
     reassuring. Had the nurses on the delivery team spoken
     up, I believe it is much more probable than not that
     Dr. Jones would have re-evaluated the situation and
     would have either turned off the oxytocin and closely
     monitored both the mother and baby, or she would have
     immediately moved to deliver the baby.

     11) The nurses did not speak up and advocate for safe,
     reasonable care. Again, Dr. Jones lost track of time
     and did not know why the delivery was delayed 54
     minutes until 9:24 p.m. The failure to speak up and
     communicate by the delivery team caused injury to E.C.

     12) . . . In her deposition Dr. Jones was unable to
     provide an explanation for the delay in delivery. More
     probably than not, Dr. Jones would have listened to
     the nurses on the team and would have remedied the
     fetal heart rate or expedited delivery rather
     than have to explain her decision to a supervisor in
     the chain of command.

Declaration of Aaron Caughey, M.D., [ECF No. 156-1 at 7-8].

     With respect to factual evidence in support of Dr.

Caughey’s causation opinions, deposition testimony from Dr.

Jones shows that she lost track of time between her attempts to

extract E.C. from the birth canal with a Kiwi vacuum pump but


                                  10
  Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 11 of 16



would have listened to the nurses if they had spoken up and told

her to stop the vacuum procedure:

     Q.      Have you ever read the Kiwi manufacturer's
             instruction manual?

     A.      Not that I can recall.

     Q.      Can you read No. 13 for me?

     A.   "Procedure should not last greater than 20
     minutes.”

     Q.   Is that instruction something you also were
     taught?

     A.      Yes.

     Q.   What does that mean to you, the vacuum extraction
     operative delivery should not last longer than 20
     minutes?

     [Objection to form]

     MR. TOWNSLEY: What does that mean to you, No. 13?

     . . .

     A:   To me, that means that the vacuum should not be
     actually applied to the fetal head for more than 20
     minutes.

     . . .

     Q.   Did any of the nurses speak up in the room
     whenever 20 minutes went by -- so now I'm talking
     about you started this vacuum at 8:15. At 8:35, when
     20 minutes had passed, did any nurse speak up in the
     room and tell you that you needed to stop the
     procedure with the vacuum?

     A.      Not that I can recall.
                                   11
    Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 12 of 16




      Q.   If they had spoken up, did you have the kind of
      communication with the nurses that you would have
      listened?

      A.    Yes.

Jones Dep. 153:16-156:18 [ECF No. 132-2 at 7-10].

      Dr. Jones’s deposition testimony also demonstrates that she

was unaware of a 54-minute delay 2 between the second failed

vacuum pump extraction attempt and the third attempt:

      Q:   What happened and what did you do after 8:30 and
      you had this second pop-off?

      A:    Similar to the first. I didn't think – I thought
      that she would deliver spontaneously because the
      infant was very -- right there at the perineum,
      basically. I put the vacuum down and we continued to
      push.

      Q:   The first time you did that for 15 minutes, and
      you applied the vacuum a second time. This time you
      waited 54 minutes; did you know that?

      A:    I did not know that.

      Q:   Why did you wait 54 minutes before applying the
      vacuum a third time?

      A:    I can't say.



2 The Hospital’s 30(b)(6) representative testified that it was
Hospital policy for the nurse to keep track of the timing of
vacuum extraction procedures and speak up when certain time
periods were reached. Hospital 30(b)(6) Dep. 75:2-21 [ECF No.
156-3 at 4].

                                    12
  Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 13 of 16



Jones Dep. 177:4-17 [ECF No. 132-2 at 13].

     The foregoing testimony distinguishes this claim from the

nonexistent evidentiary situation in Smith and Mississippi

Baptist Health where the Mississippi Supreme Court could find

nothing in the record to suggest that the physician would have

changed the course of treatment had a nurse urged him to do so.

Smith, 300 So.3d at 999 (“We decline to draw an inference for

the Smiths when the record is devoid of facts upon which the

inference can reasonably be based.”); Miss. Baptist Health, 320

So.3d at 488 (“Nothing in the record supports that . . . Dr.

Dawson would have changed the course of treatment had a nurse

urged him to do so based on a single piece of information Dr.

Dawson already knew and had considered.”).

     Viewing the above evidence in the light most favorable to

Plaintiff -- as the Court must do at the summary judgment stage,

and given the importance of tracking how many minutes had passed

during the vacuum extraction procedure (a purely factual,

objective determination that did not require subjective medical

judgment), the Court finds it reasonable to infer that Dr. Jones

would have listened to the nursing team and re-evaluated the

delivery options, if the nursing team had advocated for E.C. and

her mother by informing Dr. Jones of the number of minutes
                                13
  Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 14 of 16



elapsed during and between the extraction attempts.        The Moving

Defendants’ request for partial summary judgment on the failure

to advocate claim as to Dr. Jones is denied.

     2. Failure to Advocate as to Dr. Weary.       In order to prove

causation with respect to the claim involving Dr. Weary,

Plaintiff relies on the expert reports and affidavits of Stephen

T. Glass, M.D., [ECF No. 156-8], and Terrie E. Inder, M.D. [ECF

Nos. 132-5 & 156-10].    Having carefully reviewed these expert

reports and affidavits, the Court must agree with the Moving

Defendants that nothing therein establishes, or even addresses,

the causal element necessary for Plaintiff to prove its failure

to advocate claim as to Nurse Hollowell and Dr. Weary.         Indeed,

none of these reports and affidavits discusses an alleged

failure to advocate on the part of Dr. Weary’s nursing team.

Dr. Glass states that “[t]here was a fundamental failure to

communicate between Nurse Hollowell and Dr. Weary”, [ECF No.

156-8 at 27, ¶ 34], but he offers no statement or opinion on a

“failure to advocate” by Nurse Hollowell or any other member of

the nursing team and makes no comment whatsoever regarding

whether a failure to advocate more probably than not caused or

contributed to E.C.’s injuries.     Likewise, Dr. Inder offers a

detailed medical discussion of seizures, brain injury, and
                                14
  Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 15 of 16



therapeutic hypothermia in support of her general opinion that

“Natchez Community Hospital and their staff breached the

standard of care and caused harm to [E.C.’s] brain.”        [ECF No.

132-5 at 11].    However, she makes no mention of any nurse

failing to advocate on E.C’s behalf to Dr. Weary or the

proximate cause of such a failure with respect to E.C.’s

injuries.

     Because Plaintiff has failed to present expert testimony on

the element of causation, summary judgment in the Moving

Defendants’ favor on this failure to advocate claim is

appropriate.    Massey, 565 F.App'x at 327–28.     In addition, the

Court finds no factual support in the record to prove that Dr.

Weary would have changed her mind and administered phenobarbital

or another seizure medication or treatment, if Nurse Hollowell

had urged her to do so.    To the contrary, Dr. Weary made it

clear that, in a situation such as this where the patient was

being transferred to another hospital, she would take

instruction regarding antiseizure medication from the accepting

physician:   “So I’m deferring to the accepting physician at all

times.”   Weary Dep. 98:10-11 [ECF No. 132-3 at 12].       Plaintiff’s

failure to advocate claim as to Dr. Weary cannot survive under


                                  15
  Case 5:19-cv-00103-DCB-MTP Document 214 Filed 08/26/21 Page 16 of 16



Smith and Mississippi Baptist Health.      Smith, 300 So.3d 991;

Miss. Baptist Health, 320 So.3d 484.

     Given the Court’s disposition herein of the Motion [ECF No.

132], Plaintiff’s Motion to Strike [ECF No. 207] will be denied

as moot.

     ACCORDINGLY,

     IT IS HEREBY ORDERED AND ADUDGED that the Moving

Defendants’ Motion for Partial Motion for Summary Judgment [ECF

No. 132] is GRANTED in part and DENIED in part; and

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike

August 9, 2021 Letter Submitted by Defendant Danita Weary,

M.D. [ECF No. 207] is DENIED as moot.

     SO ORDERED AND ADJUDGED this 26th day of August 2021.

                                  /s/   David Bramlette
                                 UNITED STATES DISTRICT JUDGE




                                  16
